Ethridge, J.,
delivered the opinion of the court.
J. H. Johnson, the appellee, filed his bill in the chancery court stating that the Delta Bank & Trust Company was a corporation under the laws of the state, carrying on a general banking business, and that it suspended operations on March 16, 1921, and was taken over for purposes of liquidation by the state board of bank examiners. He alleges that on the 30th day of June, 1920, petitioner executed a promissory note in favor of Skinner and Morris or bearer, in the sum of one thousand five hundred dollars payable on November 15, 1920, at the Delta Bank & Trust Company; that the said payee assigned the said note to the Johnson-Harlow Lumber Company, and that the said Delta Bank & Trust Company in turn, for value, delivered the said note to the First National Bank in St. Louis, Mo., in whose possession the note was on November 15, 1920. On November 15, 1920, the appellee, J. H. Johnson, paid to the Delta Bank & Trust Company the principal and interest of said note, *736being the total sum of one thonsand five hundred fifty-five dollars; that he was advised at the time by the assistant cashier of the bank that the said note was not in the bank at that time, but had been placed as collateral security with the said First National Bank of St. Louis. The Delta Bank & Trust Company never remitted to the St. Louis Bank the money paid by Johnson on the note, but at the time of receiving the money delivered to Johnson the following receipt:'
“Clarksdale, Miss., November 15, 1920.
“Beceived of J. H. Johnson, Clarksdale, Miss., one thousand five hundred fifty-five dollars in full payment of his note and interest due November 15, 1920, payable to the Delta Bank & Trust Company, Clarksdale, Miss.
“[Signed] Delta Bank & Trust Co.,
“By C. T. Johnson, Asst. Cashier.”
Johnson and the First National Bank of St. Louis requested the issuance of a certificate of guaranty for the said amount paid the Delta Bank & Trust Company which the said bank examiners refused to issue. Whereupon this suit was brought in the chancery court and the above facts agreed to on the hearing. The chancellor issued a decree ordering the bank examiners to issue and deliver the certificate in accordance with the prayer of the petition, and from this judgment the appellant appeals.
In the case of Mitchell v. Bank of Indianola, 98 Miss. 658, 54 So. 87, this court held that where a sum of money was placed in the bank for the purpose of paying :for a piece of land which was at the time in the course of negotiation, and which the depositor had agreed to take if the title was marketable, but which deal was never consummated, the transaction constituted a special deposit, and that the depositor was entitled to the preference out of the proceeds of the bank therefor.
In the case of Sawyers v. Conner, 114 Miss. 363, 75 So. 131, L. R. A. 1918A, 61, Ann. Cas. 1918B, 388, it appears that Mrs. Sawyers made a deposit in First Natchez *737Bank of five hundred fifty dollars, which was marked “special deposit,” and the money was placed there for the purpose of paying a contractor for rebuilding or repairing a building. The bank failed, but it was held by the court that the money so placed contituted a special deposit. These two cases are, on their facts, very much like the ease at bar. The money was placed here with the Delta Bank & Trust Company for the purpose of paying the note anj was not in any sense a loan to the bank for the purposes of banking business, but was for the purpose of paying a specific claim, and constitutes a special deposit in said bank. The question then arises as to whether the Bank Guaranty Law applies to a special deposit.
The Guaranty Bank Deposit Act guarantees all deposits not otherwise secured which do not bear interest at a greater rate than four per cent, per annum, and guarantees cashier’s checks. The language used in the. Bank Deposit Act is: “All deposits not otherwise secured-and all cashier’s cheeks, certified checks or sight exchange issued by banks operating under this law shall be guaranteed by this act. The guaranty as provided for in this act shall not apply to a bank’s obligation as indorser upon bills rediscounted, nor to bills payable, nor to money borrowed from its correspondents or others, nor to deposits- bearing a greater rate of interest than four per cent, per annum.” Hemingways Code, section 3596 (Laws 1916, chapter 207, section 38). ■
We see no reason why the act should not apply to a special deposit as well as a general deposit. The words “all deposits not otherwise secured” are comprehensive enough to cover this'class of deposits. We are therefore of the opinion that the chancellor’s holding is correct, and the judgment will be affirmed.

Affirmed.